Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Substitute Specification
The substitute specification filed on February 22, 2022 has been entered.
Drawing Objections
The drawings are objected to because of the reasons, inter alia, listed below:
a.	The drawings do not comply with 37 CFR 1.84.  For example:
37 CFR 1.84(l) states:
 Character of lines, numbers, and letters. All drawings must be made by a process which will give them satisfactory reproduction characteristics. Every line, number, and letter must be durable, clean, black (except for color drawings), sufficiently dense and dark, and uniformly thick and well-defined. The weight of all lines and letters must be heavy enough to permit adequate reproduction. This requirement applies to all lines however fine, to shading, and to lines representing cut surfaces in sectional views. Lines and strokes of different thicknesses may be used in the same drawing where different thicknesses have a different meaning.  (Emphases added)

	In the instant case, e.g., every line in FIGS. 12-23 is not durable, clean, black, sufficiently dense, dark, uniformly thick and well-defined;    
37 CFR 1.84(m) states: 

Solid black shading areas are not permitted, except when used to represent bar graphs or color. 

	However, e.g., FIGS. 6-9 and 21 show solid black shading areas that do not represent bar graphs or color; and/or
37 CFR 1.84(h)(3) states:
Sectional views. The plane upon which a sectional view is taken should be indicated on the view from which the section is cut by a broken line. The ends of the broken line should be designated by Arabic or Roman numerals corresponding to the view number of the sectional view, and should have arrows to indicate the direction of sight. Hatching must be used to indicate section portions of an object, and must be made by regularly spaced oblique parallel lines spaced sufficiently apart to enable the lines to be distinguished without difficulty. Hatching should not impede the clear reading of the reference characters and lead lines.  (Emphases added)

However, the spaced oblique parallel lines of the hatchings in sectional views such as FIGS. 8-9 and 18-23 are not spaced sufficiently apart; and/or
b.	Each part of the claimed invention such as the angles in claims 1-2, 6 and 9 (Pub. No. US 20220185426 (Pub.’426) of this application ¶ 80 et seq.) should have been designated by a reference character (Greek alphabet).  See 37 CFR 1.84(p)(2) and MPEP §§ 608.01(o) and (g). 
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action (OA) to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next OA. The objection to the drawings will not be held in abeyance.
Specification Objections
1.	The disclosure is objected to because of the informalities, inter alia, listed below:
a.	The section lines such as A-A and B-B (Pub.’426 ¶¶ 32-33) should have been changed to 8-8 or VIII-VIII, and 9-9 or IX-IX in order to correspond to FIGS. 8 and 9.  See 37 CFR 1.84(h)(3) quoted and MPEP § 608.01(f); and/or
b.	Each part of the claimed invention such as the claimed angle(s) in claims 1-2, 6 and 9 should have been designated by a reference character (Greek alphabet).  Please see 37 CFR 1.84(p)(2), MPEP §§ 608.01(o) and (g). 
Appropriate correction is required.
2.	The specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-9 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The term such as “attachable,” “movable” or “connectable” in claims 1, 6 and 9 is vague and indefinite in the sense that things which may be done are not required to be done.  For example, in claim 1, the support 204 is attachable, but is not required structurally to be attached to the handlebar 104 via the inner annular surface 322 of the support 204.  Please see the terms, e.g., “crimpable” in In re Collier, 158 USPQ 266 (CCPA 1968), “discardable” in Mathis v. Hydro Air Industries, 1 USPQ2d 1513, 1527 (D.C. Calif. 1986), “removable” in In re Burke Inc., 22 USPQ2d 1368, 1372 (D.C. Calif. 1992), and “comparable” in Ex parte Anderson, 21 USPQ2d 1241, 1249 (BPAI 1992) cited in MPEP § 2173.05(b).  Applicant is respectfully suggested to change, e.g., the term “attachable” to - - configured to attach - -.
Prior Art Notice
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this OA:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

2.	The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
a. Determining the scope and contents of the prior art.
b. Ascertaining the differences between the prior art and the claims at issue.
c. Resolving the level of ordinary skill in the pertinent art.
d. Considering objective evidence present in the application indicating obviousness or nonobviousness.

3.	Claims 1, 4 and 9, as best understood, are rejected under 35 U.S.C. 103 as being unpatentable over Yamashita et al. (US 20130294865) in view of Laghi (US 20050056508).
Claim 1
Yamashita teaches a brake control device (28a, 28b; FIGS. 1-3, ¶ 39 et seq.) for a bicycle (10, FIG. 1, ¶ 22 et seq.), the brake control device (28a, 28b) comprising:
a housing (84, FIGS. 2-3) including a support (see Appendix 1 (Ap. 1)) that is attachable to a handlebar (19) of the bicycle (10, FIG. 1) via an inner annular surface (Ap. 1) of the support (Ap. 1), the inner annular surface (Ap. 1) defining a clamp surface axis (CSA in Ap. 1), the clamp surface axis (Ap. 1) extending longitudinally along the inner annular surface (Ap. 1);
a reservoir (83, FIGS. 2-3, ¶ 40) for hydraulic fluid, 
a cylinder (81) having an interior defined by a cylinder wall (Ap.), the cylinder (81) extending along a cylinder axis (CA in Ap. 1), the interior of the cylinder (81) being in communication with the reservoir (83);
a piston (82) positioned within the interior of the cylinder (81), the piston (82) being movable within the cylinder (81) and along the cylinder axis (CA in Ap. 1);
an actuator (80/85) pivotably attached to the housing (84), the actuator (80/85) being operatively connected to the piston (82) within the interior of the cylinder (81); and
an outlet port (at 86 in FIGS. 2-3, see Ap. 1) in communication with the interior of the cylinder (81), the outlet port (Ap. 1) being connectable to a hydraulic brake line (86) of the bicycle (10), wherein the outlet port (Ap. 1) has an outlet port axis (OPA in FIG. 2 in Ap. 1), the outlet port axis (OPA in Ap. 1) being a central axis extending through the outlet port (Ap. 1), wherein the outlet port axis (OPA in Ap. 1) bisects both the cylinder axis (CA in Ap.) and the clamp surface axis (CSA in Ap. 1) at a same angle (about 90o) as shown in FIGS. 2-3.
Yamashita teaches the invention substantially as claimed.  See also In re Mraz, 455 F.2d 
1069, 173 USPQ 25 (CCPA 1972) cited in MPEP § 2125.  However, Yamashita does not teach the reservoir being within the housing.
Laghi teaches the reservoir (88, FIGS. 1-2, ¶ 15 et seq.) being within the housing (3, ¶ 13) in order to, inter alia, provide no protruding parts which can be damaged or a danger for the cyclist (¶¶ 6-7).  
It would have been obvious to the PHOSITA before the EFD of the application to rearrange Yamashita’s reservoir to be within Yamashita’s housing as taught or suggested by Laghi since it would, inter alia, provide no protruding parts which can be damaged or be danger for the cyclist as taught or suggested by Laghi (id. ¶¶ 5-7).  The rearrangement of Yamashita’s reservoir would not have been uniquely challenging to the PHOSITA because it is no more than "the simple substitution of one known element for another or the mere application of a known technique to a piece of prior art ready for the improvement."  KSR Int'l. Co. v. Teleflex Inc., 127 S. Ct. 1727, 1741 (2007) and it “does no more than yield predictable results.”  KSR at 1739.  See also In re Japikse, 181 F.2d 1019, 86 USPQ 70 (CCPA 1950) cited in MPEP § 2144.04.
Claim 4
Yamashita teaches the invention substantially as claimed.  However, Yamashita does not teach the outlet port axis being parallel to the clamp surface axis.
Laghi teaches the outlet port axis (OPA in Appendix 2 (Ap. 2)) being parallel to the clamp surface axis (CSA in Ap. 2) of the clamp/support (4, FIGS. 1 and 3-4) in order to, inter alia, provide no protruding parts which can be damaged or a danger for the cyclist (¶¶ 6-7).  
It would have been obvious to the PHOSITA before the EFD of the application to rearrange Yamashita’s outlet port axis to be parallel to Yamashita’s clamp surface axis since it would, inter alia. provide no protruding parts which can be damaged or a danger for the cyclist as taught or suggested by Laghi.  KSR and In re Japikse.
Claim 9
Please see claim 1 supra.  In addition, note that Yamashita teaches the outlet port axis (OPA in Ap. 1) bisecting both the cylinder axis (CA in Ap. 1) and the clamp surface axis (CSA in Ap. 1) at angles about 90o in order to, inter alia, improve the fluid communication in Yamashita’s brake control device (id. ¶¶ 4-6). 
Yamashita and Laghi teach the invention substantially as claimed.  However, Yamashita and Laghi do not teach the outlet port axis bisecting both the cylinder axis and the clamp surface axis at angles within 5o of each other.  Nevertheless, Applicant has not shown that the range of angles within 5o is critical.  See In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955) (Where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation) cited in MPEP § 2144.05(II)(A). 
To select the range of the bisecting angles of Yamashita’s outlet port axis with the cylinder axis and the clamp surface axis to be within 5o as claimed would have been an obvious choice by performing routine experimentation in order to optimize the fluid communication within Yamashita’s brake control device modified by Laghi as implicitly taught or suggested by Yamashita.  See stare decisis regarding Optimization Within Prior Art Conditions or Through Routine Experimentation in MPEP § 2144.05.  
Alternatively, it would have been obvious to the PHOSITA before the EFD of the application to change the bisecting angle of Yamashita’s outlet port axis with the cylinder axis and the clamp surface axis to be within 5o since it would improve the fluid communication as taught or suggested by Yamashita.  KSR.  
4.	Claims 2-3, as best understood, are rejected under 35 U.S.C. 103 as being unpatentable over Yamashita in view of Laghi as applied to claim 1 above and further in view of Obuchi et al. (US 20210362801 having EFD of May 19, 2020 before the EFD of December 14, 2020 of this 
application).
	Claim 2
Yamashita’s outlet port axis (OPA in FIG. 2 in Ap. 1) is different than the cylinder axis (CA in Ap. 1).
Yamashita and Laghi teach the invention as claimed except that Yamashita and Laghi teach the outlet port axis being substantially at a right angle instead of a positive acute angle relative to the cylinder axis.  However, Applicant has not shown that the acute angle is critical.  See In re Aller supra. 
Obuchi teaches an outlet port (14c, FIGS. 1-4) having an outlet port axis (see Appendix 3 (Ap. 3)) being at a positive acute angle (see angle A in Ap. 3) relative to the cylinder axis (A1 in FIGS. 2-3) in order to provide the fluid in communication with the cylinder bore (14a).  Ibid. ¶¶ 63 and 70. 
It would have been obvious to the PHOSITA before the EFD of the application to rearrange Yamashita’s outlet port such that it is at a positive acute angle relative to the cylinder axis in Yamashita’s device modified by Laghi as taught or suggested by Obuchi since shifting the position of the outlet port would not have modified the operation of the device, i.e., providing the fluid in communication with the cylinder bore as taught or suggested by Obuchi.  See KSR and In re Japikse.  
Claim 3
See claim 2 above and note that Obuchi’s outlet port axis (OPA in Ap. 3) is also at a positive acute angle (angle B in Ap. 3) relative to the clamp surface axis (CSA in Ap. 3) of Obuchi’s clamp/support (18, FIGS. 1-4).
5.	Claim 5, as best understood, is rejected under 35 U.S.C. 103 as being unpatentable over Yamashita in view of Laghi as applied to claim 1 above and further in view of Konrad et al. (US 20210316815 having the EFD of April 8, 2020 before the EFD of this application).
Yamashita teaches a pivot (Ap. 1) wherein the actuator (80/85, FIGS. 2-3) is pivotably attached to the housing (84) via the pivot (id. ¶ 41). 
Yamashita and Laghi teach the invention substantially as claimed.  However, Yamashita and Laghi do not teach the reservoir and the actuator being on opposite sides of a clamp plane.
Konrad teaches the reservoir (e.g., 20, FIG. 2, ¶ 30; or 42, FIG. 5, ¶ 36) and the actuator (2 or 56) on opposite sides of the clamp plane (28, FIG. 1 or 66, 67, FIGS. 4-5) in order to, inter alia, lateral adjustment of the mounting position of the master cylinder (10 or 40) relative to the mounting bracket/clamp/support (28 or 66, 67).  Ibid. ¶¶ 19-24.
It would have been obvious to the PHOSITA before the EFD of the application to rearrange Yamashita’s reservoir and actuator on opposite sides of the clamp plane since it would provide lateral adjustment of the mounting position of Yamashita’s master cylinder relative to Yamashita’s support in Yamashita’s device modified by Laghi as taught or suggested by Konrad.  
Indication of Allowable Subject Matter
Claims 6-8 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) set forth in this OA.
2.	As allowable subject matter has been indicated, applicant's reply must either comply with 
all formal requirements or specifically traverse each requirement not complied with.  See 37
CFR 1.111(b) and MPEP § 707.07(a).
Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's
disclosure: Vezzoli (US 20110135521) teaches a reservoir (6, FIG. 1) being within a housing (4), and a cylinder axis (at 31 in FIG. 1).  Ibid. ¶ 23 et seq.
Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VINH LUONG whose telephone number is (571) 272-7109. The examiner can normally be reached Monday-Friday, 9:00 AM EST – 5:00 PM EST.  Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Richard Ridley can be reached on 571-272-6917. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/VINH LUONG/Primary Examiner, Art Unit 3656